Citation Nr: 1550676	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  11-14 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left shoulder condition.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1998 to December 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for a recurrent left shoulder dislocation.

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his left shoulder condition was aggravated by service.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

The law provides that a veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2014). 
VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA amended 38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect a change in the interpretation of 38 U.S.C.A. § 1111 by the Federal Circuit and VA's General Counsel, and the regulation now states that to rebut the presumption of soundness, VA must establish by clear and convincing evidence both that the disability existed prior to service and that it was not aggravated by service.

The Veteran has medical records denoting a current disability, and service treatment records note that the Veteran dislocated his shoulder in November 1998.  Although the Veteran has admitted multiple times during his treatment in service that he had a recurrent dislocated left shoulder prior to enlistment in service, his September 1998 entrance examination completed by a doctor made no mention of a left shoulder condition, only a right shoulder condition.  While a notation from his November 1998 Medical Board from service notes that the Veteran never told his recruiter about his left shoulder condition, the Veteran asserts in his May 2011 VA 9 Substantive Appeal that he did tell his recruiter about his left shoulder before entrance into service; however his recruiter stated that because the Veteran did not have a surgery that his injury would not be an issue.  Therefore, upon remand, as the Veteran has a current left shoulder condition, and had an in-service injury, the Veteran should be afforded a VA examination to address his left shoulder condition, and whether it pre-existed service and if so, whether it was clear and unmistakably aggravated by service.  See McLendon, supra.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his left shoulder condition.  The claims folder must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

(i) Please provide an opinion as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that a left shoulder condition pre-existed active service.  A complete rationale for the opinion must be provided.

(ii) If the examiner finds that the Veteran clearly and unmistakably had a left shoulder condition, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing injury or disease WAS NOT aggravated (i.e., permanently worsened) during service, or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  A complete rationale for the opinion must be provided.

(iii) If a response to either of the above two questions regarding the shoulder condition is negative the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left shoulder condition is etiologically related to service.

Attention is directed to:

The Veteran's January 2008 visit to a Dr. M.R. which noted that the Veteran had surgery 10 years prior when he sustained a significant rotator cuff tear, but that he had no problems since; and that the Veteran reported an injury in December 2007 after lifting a TV over his head.  

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner should provide a complete rationale for any opinion rendered.

2.  Then, after ensuring any other necessary development has been completed, the RO should readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




